Citation Nr: 0412691	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  00-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a chronic urinary 
tract infection.

5.  Entitlement to service connection for a gastrointestinal 
disorder.

6.  Entitlement to service connection for a throat disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

(The issue regarding entitlement to a waiver of recovery of 
an overpayment of Department of Veterans Affairs pension 
benefits is the subject of a separate Board of Veterans' 
Appeals (Board) decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Evidence pertinent to the issues on appeal was received 
contemporaneously with the veteran's July 2003 Board video 
hearing.  The veteran has waived initial RO consideration of 
this evidence.

As discussed in the following portion of this decision, some 
of the issues on appeal are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not present during the veteran's 
military service or within one year thereafter, and is not 
otherwise shown to be related to the veteran's military 
service.

2.  The medical evidence fails to reveal a current urinary 
tract disorder.

3.  The medical evidence fails to reveal a current throat 
disorder.

4.  A December 1985 rating decision denied entitlement to 
service connection for a low back disorder.

5.  Evidence received subsequent to the December 1985 rating 
decision is so significant that it must be reviewed to fairly 
decide the merits of the veteran's low back claim.

6.  A February 1986 rating decision denied entitlement to 
service connection for a headaches disorder.

7.  Evidence received subsequent to the February 1986 rating 
decision is so significant that it must be reviewed to fairly 
decide the merits of the veteran's headaches claim.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A chronic urinary tract disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  A chronic throat disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  The December 1985 rating decision that denied entitlement 
to service connection for a low back disorder is final.  38 
U.S.C.A. §§ 7105 (West 2003).

5.  Evidence received since the December 1985 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

6.  The February 1986 rating decision that denied entitlement 
to service connection for a headaches disorder is final.  38 
U.S.C.A. §§ 7105 (West 2003).

7.  Evidence received since the February 1986 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a headaches disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b).

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decisions, as well as the applicable 
law.  Additionally, letters dated in March 2001 and October 
2001 informed the veteran of the information and evidence she 
needed to submit to substantiate her claims, as well as VA's 
development assistance.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Based on the above, the Board finds that 
the requirements under the VCAA with respect to the duty to 
notify have been satisfied in this case and that no further 
notice is required.

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims on appeal, the timing of the notice does not comply 
with the express requirements of Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  While strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for 
the notice requirements contained in 38 U.S.C. § 5103(a) from 
the general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the issues on 
appeal was not given prior to the initial AOJ adjudication, 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

As for the duty to assist, the Board finds that the veteran 
has been provided opportunities to present evidence and 
argument in support of her claims.  Further, the Board notes 
that the claims file contains relevant service and post-
service medical records, including VA records.  The veteran 
has not referenced any unobtained evidence that might aid her 
claims or that might be pertinent to the bases of the denial 
of his claims.  The Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. §§ 3.102, 3.159.  As hypertension was not noted during 
service or until years thereafter, the Board finds that 
scheduling the veteran for an examination (with an opinion of 
etiology) is not necessary in this case.  As such, the duty 
to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to the issues on 
appeal.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§  1110, 
1131; 38 C.F.R. § 3.303.

I.  Hypertension

An August 1974 service medical record indicates that upon 
presenting for treatment for frontal headaches, an elevated 
blood pressure reading of 156/88 was recorded, and the 
veteran indicated that she had a history of hypertension.  A 
blood pressure reading later in August 1974 was 120/80, and 
the veteran's May 1977 service separation examination noted 
that the veteran's heart was normal; the blood pressure 
reading was 110/60.

The Board has carefully reviewed the evidence and statements 
made in support of this claim.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's hypertension is related to her military service.  
While it is clear that the veteran suffers from hypertension, 
there is no evidence linking the veteran's hypertension to 
her military service.  Further, the Board also notes that as 
hypertension was not shown until many years following service 
(a diagnosis of hypertension was not shown until the 1990s), 
a claim of entitlement to service connection for hypertension 
under the presumptive provisions of 38 U.S.C.A. §§ 1101, 1112 
and 1137 is not for application in this case.

II.  Chronic urinary tract infection and throat disorder

The Board notes that the recent evidence, including a May 
2002 VA examination, fails to reveal a current urinary tract 
infection or a throat disorder.  The veteran's recent private 
medical records also fail to reveal any such disability.  As 
such, the veteran's claim of service connection for a chronic 
urinary tract infection and a throat disorder are not 
warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determination for the veteran's 
aforementioned service connection claims.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a low 
back and headaches disorder

The veteran's claim of service connection for a low back 
disorder was denied by a December 1985 rating decision, and 
the veteran's claim of service connection for headaches was 
denied by a February 1986 rating decision.  A claim which is 
the subject of a prior final decision may be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  The Board notes that there has 
been a regulatory change with respect to the definition of 
new and material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See § 3.156(a).  As 
the veteran filed her claims to reopen prior to this date 
(October 2000), the earlier version of the law remains 
applicable in this case.  Under this version of the law, new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

Evidence received since the December 1985 and February 1986 
rating decisions includes a June 2001 letter from a private 
physician indicating that the veteran's current low back and 
headaches disorder are related to the veteran's service.  The 
Board views this new item of evidence as so significant that 
it must be reviewed in order to fairly decide the merits of 
the veteran's claims.  In other words, the Board finds that 
the evidence is new and material under 38 C.F.R. § 3.156.  
These issues will be addressed further in the remand portion 
of this decision.


ORDER

Service connection for hypertension is denied.

Service connection for a chronic urinary tract infection is 
denied.

Service connection for a throat disorder is denied.

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened.

New and material evidence having been submitted, the claim 
for service connection for headaches is reopened.


REMAND

As for the issue of entitlement to service connection for an 
acquired psychiatric disorder, to include post traumatic 
stress disorder (PTSD), the Board notes that the record is 
unclear as to whether the veteran suffers from PTSD.  As 
such, the Board finds that the veteran should undergo a VA 
psychiatric examination.

Sinusitis and gastrointestinal complaints were made during 
service, and as noted earlier, the Board has found that new 
and material evidence has been submitted to reopen the claims 
of service connection for a low back and headaches disorder.  
As such, the Board finds that the veteran should under go the 
appropriate VA examination to determine the etiology of these 
disabilities.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disorder that might be 
present.  The examiner is asked to 
specifically state whether the veteran 
currently suffers from PTSD.  The 
examiner should offer an opinion, based 
on a review of the record, as to whether 
it is at least as likely as not (a 50 
percent or more likelihood) that a 
current psychiatric disorder is related 
to the veteran's military service.  It is 
imperative that the claims file be made 
available to the examiner and reviewed by 
the examiner in connection with the 
examination.

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and etiology of any 
current sinusitis, gastrointestinal, low 
back, or headaches disorder that might be 
present.  The examiner should offer an 
opinion, based on a review of the record, 
as to whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that a current sinusitis, 
gastrointestinal, low back, or headaches 
disorder is related to the veteran's 
military service.  It is imperative that 
the claims file be made available to the 
examiner(s) and reviewed by the 
examiner(s) in connection with the 
examination.

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



